DETAILED ACTION
This Office Action is responsive to the Amendment filed 15 February 2022.  

Claims 21-48 are now pending.  The Examiner acknowledges the amendments to 

claims 35 and 42.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 25 and 39 are objected to because of the following informalities:  at line 2 of claims 25 and 39, “pulse train” should apparently read –pulse trains--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29, 36 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 22, it is unclear if “pulses” is the same as or different than “each pulse” recited at line 1.  
At line 2 of claim 29, it is unclear if “pulses” is the same as or different than “each pulse” recited at line 1.  
At line 2 of claim 36, it is unclear if “pulses” is the same as or different than “each pulse” recited at line 1.  
At line 2 of claim 43, it is unclear if “pulses” is the same as or different than “each pulse” recited at line 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 28-31 and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level”).  Regarding claims 28 and 42, Cho et al. (hereinafter Cho) discloses a method for treating neurological conditions (page 170, first paragraph of second column), comprising: applying accelerated continuous theta burst stimulation (acTBS) to a target brain structure using a transcranial magnetic stimulation device configured to apply acTBS to a target brain structure (Magstim Rapid^2 magnetic stimulator – first paragraph under “TBS” and “Location of the target site”) during a plurality of sessions on a given day in order to treat a neurological condition (second paragraph under “Subjects and design” - “at least a 45-minute interval between each TBS condition” and Fig. 1 and first paragraph under “TBS”); where the TMS device separates each session in the plurality of sessions by an intersession interval lasting between 10 and 50 minutes during which no magnetic neurostimulation is applied (second paragraph under “Subjects and design - “at least a 45-minute interval between each TBS condition” and Fig. 1); and where during each session in the plurality of sessions, the TMS device is configured to provide the acTBS by generating a plurality of pulse trains that each comprise a set of pulses (second paragraph under “TBS”).  Regarding claims 29 and 43 and in view of their indefinite nature, Cho discloses that each pulse in each set of pulses is between 20 Hz and 70 Hz (50 Hz triplet bursts – page 171, second paragraph under “TBS”), and pulses in each set of pulses are applied at between 3Hz to 7Hz (“(5 Hz)” – page 171, second paragraph under “TBS”); and wherein each session in the plurality of sessions lasts between 40 and 44 seconds (“40 seconds” – page 172, first paragraph).  Regarding claims 30 and 44, the plurality of sessions comprises between 10 and 40 sessions (first and second paragraph under “TBS”).  Regarding claims 31 and 45, each session in the plurality of sessions for a given day comprises a set of 3-pulse trains (“three stimuli pulses” – second paragraph under “TBS”), where each pulse is 50 Hz applied at 5 Hz (second paragraph under “TBS”); and wherein each session in the plurality of sessions lasts 40 seconds (second paragraph under “TBS”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 26, 27, 35, 36, 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Duprat et al. (“Accelerated intermittent theta burst stimulation treatment in medication-resistant major depression: A fast road to remission?”).  Regarding claim 21, Duprat discloses a method for treating neurological conditions (see Abstract), comprising: applying accelerated intermittent theta burst stimulation (aiTBS) to a target brain structure using a transcranial magnetic stimulation device (Magstim Rapid Plus magnetic stimulator – section 2.2) during a plurality of sessions on a given day in order to treat a neurological condition (section 2.2 - “five sessions per day”); where each session in the plurality of sessions is separated by an intersession interval lasting approximately 15 minutes during which no magnetic neurostimulation is applied (section 2.2 “between two sessions, there was a pause of approximately 15 minutes”); and during each session in the plurality of sessions, the TMS device is configured to provide the aiTBS by generating a plurality of pulse trains that each comprise a set of pulses, where each set of pulses is separated by an intertrain interval (section 2.2 - “in each session, patients received 1620 pulses per session in 54 triplet bursts with train duration of 2 seconds and an intertrain interval of 8 seconds”).  While Duprat discloses that each session in the plurality of sessions is separated by an intersession interval lasting approximately 15 minutes during which no magnetic neurostimulation is applied, Duprat fails to disclose explicitly that the interval is between 25 and 120 minutes. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (minutes between sessions) by routine experimentation (MPEP 2144.05(11)).  Therefore to determine the minutes between sessions, would have been obvious to one of ordinary skill since this would amount to merely optimizing the particular parameters or ranges.  Moreover, Duprat indicates that the intersession interval was approximately 15 minutes and such a term would recognize variation in the interval, further indicating that the interval could be outside exactly 15 minutes (section 2.2 “between two sessions, there was a pause of approximately 15 minutes”).  
Regarding claim 22 and in view of its indefinite nature, Duprat discloses that each pulse in each set of pulses is between 20 Hz and 70 Hz (50 Hz triplet bursts – page 7, first full paragraph; “triplet bursts” also in section 2.2), and pulses in each set of pulses are applied at between 3Hz to 7Hz (“applying 50 Hz triplet bursts five times per second” – page 7, first full paragraph). Regarding claim 24, the plurality of sessions comprises between 3 and 15 sessions (5 sessions per day – section 2.2).  Regarding claims 26 and 27, the neurological condition is depression with suicidal ideation.
Regarding claim 35, Duprat discloses a system for treatment of neurological conditions (see Abstract), comprising: a transcranial magnetic stimulation device (Magstim Rapid^2 Plus^1 magnetic stimulator – section 2.2) configured to apply accelerated intermittent theta burst stimulation (aiTBS) to a target brain structure during a plurality of sessions on a given day in order to treat a neurological condition (section 2.2 - “five sessions per day”), where the neurostimulation comprises a plurality of pulse trains that each comprise a set of pulses, where each set of pulses is separated by an intertrain interval (section 2.2) While Duprat discloses that each session in the plurality of sessions is separated by an intersession interval lasting approximately 15 minutes during which no magnetic neurostimulation is applied, Duprat fails to disclose explicitly that the interval is between 25 and 120 minutes. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (minutes between sessions) by routine experimentation (MPEP 2144.05(11)).  Therefore to determine the minutes between sessions, would have been obvious to one of ordinary skill since this would amount to merely optimizing the particular parameters or ranges.  Moreover, Duprat indicates that the intersession interval was approximately 15 minutes and such a term would recognize variation in the interval, further indicating that the interval could be outside exactly 15 minutes (section 2.2 “between two sessions, there was a pause of approximately 15 minutes”).  
Regarding claim 36 and in view of its indefinite nature, Duprat discloses that each pulse in each set of pulses is between 20 Hz and 70 Hz (50 Hz triplet bursts – page 7, first full paragraph; “triplet bursts” also in section 2.2), and pulses in each set of pulses are applied at between 3Hz to 7Hz (“applying 50 Hz triplet bursts five times per second” – page 7, first full paragraph). Regarding claim 38, the plurality of sessions comprises between 3 and 15 sessions (5 sessions per day – section 2.2).  Regarding claims 40 and 41, the neurological condition is depression with suicidal ideation.
Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Duprat et al. (“Accelerated intermittent theta burst stimulation treatment in medication-resistant major depression: A fast road to remission?”) and further in view of Pascual-Leone et al. (U.S. Pub. No. 2011/0224571).  Regarding claims 23 and 37, Duprat discloses wherein the intertrain interval lasts between 4 to 10 seconds (section 2.2 of Duprat - “an intertrain interval of 8 seconds”), however Duprat fails to disclose explicitly that each session in the plurality of sessions lasts between 3 and 15 minutes, though Duprat teaches that five sessions are given per day and a pause of 15 minutes exists between each (section 2.2). Pascual-Leone et al. (hereinafter Pascual-Leone) discloses a system for treating neurological conditions, comprising a transcranial magnetic stimulation coil directed to apply an intermittent Theta-Burst Stimulation (TBS) protocol to an TBS target in a patient’s brain ([(0062] and [0064]), wherein the iTBS protocol comprises applying the set of pulse trains between 3 and 15 minutes (10 bursts — 2 seconds — of TMS every 10 seconds for 200 bursts for a total of 192 seconds, which is over 3 min. [0107]). Therefore, before the effective filing date of the claimed invention it would have been prima facie obvious to modify Duprat to incorporate sessions which last between 3 and 15 minutes as Duprat recognizes a shorter time frame for sessions with the teaching of 4 sessions per day with a pause of 15 minutes between sessions and Pascual-Leone discloses TBS protocols are well-known in the art at such ranges and further that TBS uses low-intensity stimulation to produce long-term effects on depression in subjects [0037].  
Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Duprat et al. (“Accelerated intermittent theta burst stimulation treatment in medication-resistant major depression: A fast road to remission?”) and further in view of Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level”).  Regarding claims 25 and 39, Duprat discloses wherein each pulse train in the plurality of pulse train lasts for 2 seconds (section 2.2 - “train duration of 2 seconds”; and page 7, first full paragraph); and wherein each pulse train in the plurality of pulse trains comprises aiTBS pulses in the form of three, 50 Hz pulses applied at 5Hz (section 2.2 - and page 7, first full paragraph), where the intertrain interval is 8 seconds (section 2.2 - and page 7, first full paragraph); and wherein the plurality of sessions comprises 5, approximately 8 minute sessions (section 2.2 - and page 7, first full paragraph); and wherein the intersession interval is approximately 15 minutes (section 2.2).  While Duprat fails to disclose explicitly that the intertrain interval is 10 seconds, Duprat discloses that the intertrain interval is 8 seconds (section 2.2 - and page 7, first full paragraph).  Where the general conditions of a claim are disclosed in the prior art (8 second intertrain intervals versus 10 seconds), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(11)).  Therefore to determine the seconds between trains, would have been obvious to one of ordinary skill since this would amount to merely optimizing the particular parameters or ranges.  Moreover, Duprat indicates that while conventional TMS sessions may last between 20 and 45 minutes, TBS paradigms may require less than 5 minutes of stimulation (page 7, first full paragraph), which would appropriate intertrain intervals on the order of seconds.  
While Duprat fails to disclose explicitly that the plurality of sessions comprises 10, 10 minute sessions, Duprat discloses that the plurality of sessions comprises 5, over the course of 4 days (20 sessions total) for a session length of approximately 8 minutes (section 2.2 - and page 7, first full paragraph).  Where the general conditions of a claim are disclosed in the prior art (8 minute sessions, at least 5 sessions per day spread over 4 days), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(11)).  Therefore to determine the minutes per session (8 versus 10) and the number of sessions per day (5 versus 10), would have been obvious to one of ordinary skill since this would amount to merely optimizing the particular parameters or ranges.  Moreover, Duprat indicates that at least 10 sessions are required (20 total) (section 2.2) and that while conventional TMS sessions may last between 20 and 45 minutes, TBS paradigms would require less (which would be lower than 20 minutes), and may require less than 5 minutes of stimulation (page 7, first full paragraph).  However, Duprat fails to disclose explicitly that the intersession interval is approximately 50 minutes.  Cho et al. (hereinafter Cho) discloses a method for treating neurological conditions, wherein TBS protocol are applied to a patient (page 171, second paragraph under “Subjects and design”) with an intersession interval of at least 45 minutes to minimize the carry-over effect of the prior TBS (page 171, second paragraph under “Subjects and design”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a 45 minute interval as taught by Cho, in a method for treating a neurological condition with an intersession interval as suggested by Duprat as Duprat recognizes the necessity of a pause between sessions (pause of approximately 15 minutes – section 2.2) and Cho indicates that an intersession interval of at least 45 minutes to minimize the carry-over effect of the prior TBS session (page 171, second paragraph under “Subjects and design”).  
While “at least a 45-minute interval” is not a specific teaching, it would have been obvious to one of ordinary skill in the art to utilize a 50 minute interval as where the general conditions of a claim are disclosed in the prior art (a 45 minute interval), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(11)).  Therefore to determine the use of a 50 minute interval by the teaching of “at least a 45-minute interval”, would have been obvious to one of ordinary skill since this would amount to merely optimizing the particular parameters or ranges.  
Claims 32 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level”).  Regarding claims 32 and 46, Cho discloses wherein the plurality of pulse trains comprises three-pulse trains (second paragraph under “TBS”), where each pulse in each three-pulse train is 50 Hz (second paragraph under “TBS”); wherein pulses in each three-pulse train are applied at 5 Hz; and wherein each session in the plurality of sessions lasts 40 seconds (second paragraph under “TBS”).  However, Cho fails to disclose explicitly that each pulse in each three-pulse train is 30 Hz or that each session in the plurality of sessions lasts 44 seconds. Where the general conditions of a claim are disclosed in the prior art (50 Hz pulses and 40 second trains), it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05(11)).  Therefore to determine the pulse frequency (30 Hz instead of 50 Hz) and the session length (44 seconds instead of 40 seconds), would have been obvious to one of ordinary skill since this would amount to merely optimizing the particular parameters or ranges.   
Claims 33, 34, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (“Continuous theta burst stimulation of right dorsolateral prefrontal cortex induces changes in impulsivity level”) and further in view of Chen et al. (“Left versus right repetitive transcranial magnetic stimulation in treating major depression: A meta-analysis of randomized controlled trials”).  Regarding claims 33 and 47, Cho discloses the invention as claimed, see rejection supra; however Cho fails to disclose explicitly that the neurological condition is clinical depression.  Chen et al. (hereinafter Chen) discloses the use of TMS on the left and right DLPFC, wherein Chen further teaches that TMS applied to the right DLPFC has shown anti-depressive effects through decreasing right-sided cortical activity (second paragraph under “Introduction” on pg. 1261).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a method of treating a neurological condition in the DLPFC as taught by Cho, to other neurological conditions affected by the right DLPFC such as major depression disorder as taught by Chen, as Cho recognizes that the right DLPFC plays a part in certain neurological behavioral disorders (1st paragraph, second column of pg. 170) and Chen discloses that TMS applied to the right DLPFC displays an anti-depressive effect (second paragraph under “Introduction” on pg. 1261).  Regarding claims 34 and 48, while Cho and Chen do not disclose explicitly that the neurological condition is suicidal ideation, it would be obvious to treat suicidal ideation in light of the fact that it is generally deemed to be a side effect of major depressive disorder which is being treated by Chen (see Abstract).  

Terminal Disclaimer
The terminal disclaimer filed on 24 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,595,735 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed 15 February 2022 with respect to the rejection of claims 35-48 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  However, new grounds are presented above; see rejection supra.  

Applicant’s arguments filed 15 February 2022 with respect to the rejection(s) of claims 21-48 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho et al. and Duprat et al. (see rejection supra).  The examiner suggests, at least with respect to the independent claims, further defining the system and/or specific architecture for a TBS computing system as referenced in paragraph [0064] of the instant publication, or further defining the process for performing aTBS as outlined in [0065]-]0067], or the generation of aTBS target beginning at paragraph [0074].  The NPL documents incorporated above do not appear to contain all such specifics, particularly with respect to the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791